323 F.2d 871
Setrak K. BOYAJIAN, etc., Defendant, Appellant,v.OLD COLONY ENVELOPE COMPANY, Inc., et al., Plaintiffs, Appellees.
No. 6120.
United States Court of Appeals First Circuit.
November 5, 1963.

Appeal from the United States District Court for the District of Massachusetts, Charles Edward Wyzanski, Jr., Judge.
Setrak K. Boyajian pro se.
Eben M. Graves, New York City, with whom Richard G. Fuller, Jr., New York City, Donald R. Grant, Boston, Mass., Brumbaugh, Free, Graves & Donohoe, New York City, and Ropes & Gray, Boston, Mass., were on brief, for appellees.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
Judgment will be entered affirming the amended judgment below entered February 6, 1963 for the reasons given by Judge Wyzanski in his memorandum dated February 5, 1963, D.C., 223 F. Supp. 905.1



Notes:


1
 For the result of prior litigation between the parties, see Old Colony Envelope Company v. Boyajian, D.C., 176 F.Supp. 627 and Boyajian v. Old Colony Envelope Company, 1 Cir., 279 F.2d 572